Barrows, J.
The ingenious and carefully constructed argument of the defendants’ counsel, will be found when analyzed to bring us, if it is accepted as sound, to the following results: whenever in an act dividing a town, any affirmative provision is made that a certain class of paupers shall be supported by one of the towns, such provision ipso facto, imposes the support of all others on the other town; the making of any special provision respecting support of paupers in the act incorporating the new town, supersedes and annuls the operation of the general law, even in cases which are not included in the special provision.
Hence he claims that inasmuch as the act dividing Bangor, and incorporating the new town of Yeazie (c. 134, Private Laws of 1853), provides that "all paupers now supported by the city of Bangor, or which may hereafter become chargeable to said city by reason of settlement gained in the territory included in the town of Yeazie, shall be hereafter supported by and chargeable to said town of Yeazie,” it follows that all paupers whose five years’ continuous residence giving them a settlement was, though partly, not wholly upon "the territory included in the town of Yeazie,” are to be supported by Bangor, and that the descendants of Perry Mann who was residing in Yeazie at the date of its incorporation, and had then gained a settlement by five years’ residence there and in other parts of Bangor, are chargeable not to Yeazie, but to Bangor by vii’tue of this provision. We do not think such a construction ought to prevail. It is carrying the doctrine of expressio unius exclusio alterius, too far.
*315That maxim, while it is capable of wide and useful practical application, is of such a character that "great caution is requisite in dealing with it.” Broom’s Legal Maxims, 627. This observation is fortified by the remarks of the court, in Saunders v. Evans, 8 H. L. Cas. 729; Eastern Arch. Co. v. The Queen, 2 El. & Bl. 906, 907, and Bostock v. N. Staffordshire Railway, 4 El. & Bl. 832, where Lord Campbell says in so many words, "in construing instruments so loosely drawn as these local acts, we can hardly apply such maxims as that' the expression of one thing is the exclusion of another’ or that 'the exception proves the rule.’” It is the intention of the legislature, which we are to discover from the language used. If they had intended by declaring Veazie liable for the support of a particular class of paupers to exonerate it from the support of others who would belong to it under the general law, it is more natural to suppose that they would have added to the provision above quoted from the act, the four words which would have made that intention clear, "all others to Bangor.”
It is by no means apparent from the making of this single imperfect provision, that the legislature intended to interfere with the general law applicable in such case as this, or that they designed to establish rules which should govern in all cases that were liable to arise between Bangor and Veazie.
The provision itself is not inconsistent with the general law as applied to a case like Perry Mann’s. It may have been inserted ex ábundanti cautela. It may be the not uncommon case where a feeble and ill-sustained effort at clearness and precision results under the manipulations of' ingenious counsel, in the obscurity which it' was designed to avoid. • .
Though there might be a necessary implication that Bangor should provide for those who had acquired a settlement by a five years’ residence wholly in what remained Bangor after the division, still the case of Perry Mann whose settlement had been gained by a residence partly on one section and partly on the other, would be a casus omissus, to be governed by the general law. There is no provision in the special act at variance with the general law, so far as such a case as his is concerned.
*316The case differs in its essential facts from that presented in Lewiston v. Auburn, where the pauper had gained his settlement by a five years’ residence wholly on that part of Minot which was not incorporated into Auburn.
We think that the settlement of the paupers here in controversy must depend upon the general law as in Eddington v. Brewer, 41 Maine, 462 ; and Frankfort v. Winterport, 51 Maine, 445.

Defendants defaulted.

Appleton, C. J., Virgin, Peters, LiBBEYandSxMONDS, JJ., concurred.